Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:          Justices:
                                                                Robert P. Young, Jr.    Michael F. Cavanagh
                                                                                        Stephen J. Markman
                                                                                        Mary Beth Kelly
                                                                                        Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                        David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Corbin R. Davis


                                             PEOPLE v GARRISON

       Docket No. 146626. Argued November 7, 2013. Decided May 29, 2014.

               Chad J. Garrison pleaded guilty in the Cheboygan Circuit Court to one count of larceny
       of property valued at $1,000 or more but less than $20,000, MCL 750.356(1) and (3)(a), as a
       second-offense habitual offender. While the case was pending, the three victims of defendant’s
       theft had traveled back and forth from their primary residences to secure their stolen property
       and attend a restitution hearing. At the hearing, the victims testified that they had incurred travel
       expenses related to those trips in the cumulative amount of $1,125. Over defense counsel’s
       objection, the court, Scott L. Pavlich, J., included $977 of this amount in its restitution order.
       Defendant appealed. The Court of Appeals, FITZGERALD, P.J., and BOONSTRA, J. (METER, J.,
       concurring in part and dissenting in part), affirmed in part but reversed with respect to that issue
       in an unpublished opinion per curiam, issued December 20, 2012 (Docket No. 307102),
       concluding that the sentencing court had abused its discretion because neither the Crime
       Victim’s Rights Act (CVRA), MCL 780.751 et seq., nor the general restitution statute, MCL
       769.1a, authorizes courts to include victims’ travel expenses in a restitution award. The Court of
       Appeals remanded for a redetermination of restitution, and the prosecution sought leave to
       appeal. The Supreme Court ordered and heard oral argument on whether to grant the application
       or take other peremptory action. 493 Mich 1015 (2013).

            In an opinion by Justice VIVIANO, joined by Chief Justice YOUNG and Justices
       CAVANAGH, KELLY, and ZAHRA, the Supreme Court held:

               The Court of Appeals erred by reversing in part and remanding this case for a
       redetermination of restitution. The CVRA and MCL 769.1a authorize courts to order a
       defendant to pay restitution for the reasonable travel expenses that victims incur while securing
       their stolen property and attending restitution hearings. MCL 780.766(1) (part of the CVRA
       provision that applies to felony convictions) and MCL 769.1a(1)(b) define “victim” as an
       individual who suffers direct or threatened physical, financial, or emotional harm as a result of
       the commission of a crime. MCL 780.766(2) and MCL 769.1a(2) provide that sentencing courts
       must order a defendant convicted of a crime to make full restitution to any victim of the
       defendant’s course of conduct that gives rise to the conviction or to the victim’s estate. The
       statutory language imposes a duty on sentencing courts to order defendants to pay restitution that
       is maximal and complete. While other subsections of the statutes give sentencing courts specific
       instructions regarding what must be included in a restitution order for certain losses, such as
       when a crime results in damage to or loss or destruction of property, nothing in those statutes
indicates that courts may only award restitution for the types of losses described in those
subsections. They do not contain an exhaustive list of all types of restitution available under
Michigan law for victims who suffer particular losses. For instance, not all crime victims suffer
property damage, personal injury, or death, but many of those otherwise unharmed victims must
travel to reclaim property, identify perpetrators, or participate in the investigatory process in the
aftermath of a crime. These travels impose a real financial burden on victims in the form of
transportation expenses. Holding that the statutes exclude those losses would not give effect to
the connection that the Legislature made between the financial harm a person suffers and that
person’s status as a victim. While another statute in the CVRA, MCL 780.766b, expressly
authorizes courts to order defendants convicted of human-trafficking offenses to pay restitution
for transportation costs incurred by victims of those crimes, MCL 780.766b did not expand the
restitution authority of sentencing courts; rather, the Legislature was ensuring that sentencing
courts did not overlook the types of losses that were likely to be common in the human-
trafficking context. The victims’ immediate need in this case to recover their property, inventory
their losses, and explain their losses in court was a natural consequence of defendant’s criminal
activity. Hence, their travel expenses were a direct result of defendant’s criminal course of
conduct, and the sentencing court’s decision to include those expenses in its restitution order was
in keeping with the court’s statutory duty to order defendant to pay full restitution.

        Reversed with respect to restitution of travel expenses and remanded to the sentencing
court for reinstatement of the original restitution order.

         Justice MARKMAN, joined by Justice MCCORMACK, dissenting, would have affirmed the
Court of Appeals’ judgment and held that crime victims are not entitled under current law to the
reimbursement of reasonable travel expenses they incurred in the course of traveling to recover
property or attend a restitution hearing. Under the majority’s view, courts may award restitution
beyond that explicitly set forth in the statutes if necessary to fully compensate a victim for the
loss that he or she sustained. If the majority’s interpretation were correct, however, there would
have been no need for the Legislature to articulate in detail the nature of the restitution
contemplated. The Legislature could simply have required courts to award full restitution to
crime victims and left it at that, rather than setting forth highly detailed directions about what
forms of costs are subject to restitution. By specifying in MCL 780.766(3) that some forms of
restitution must be awarded for a crime resulting in property injury, while specifying in MCL
780.766(4) and (5) that other forms must be awarded for a crime resulting in psychological or
physical injury, the Legislature indicated that a sentencing court cannot award whatever
restitution it believes is necessary to fully compensate a victim, but must instead examine the
relevant subsection of MCL 780.766 to award the particular restitution contained in that
provision. The Legislature expressly provided for the restitution of travel expenses in MCL
780.766(8) and MCL 780.766(24)(c), but did not do the same in MCL 780.766(3), implying that
such restitution is available only under those specific circumstances and is not available under
other circumstances or to other persons. Moreover, MCL 780.766b specifically states that for
victims of human-trafficking crimes, the court may order the costs of transportation incurred by
the victim, as well as the costs and expenses relating to assisting the investigation of the offense
and attendance at related court proceedings, including transportation and parking, in addition to
restitution ordered under MCL 780.766, strongly suggesting that the omission of those expenses
from MCL 780.766 was significant and purposeful.

                                     ©2014 State of Michigan
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan




Opinion
                                                        Chief Justice:          Justices:
                                                        Robert P. Young, Jr. Michael F. Cavanagh
                                                                             Stephen J. Markman
                                                                             Mary Beth Kelly
                                                                             Brian K. Zahra
                                                                             Bridget M. McCormack
                                                                             David F. Viviano

                                                                         FILED MAY 29, 2014

                              STATE OF MICHIGAN

                                       SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellant,

 v                                                               No. 146626

 CHAD JAMES GARRISON,

                Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 VIVIANO, J.
         This case involves two related statutory schemes: the William Van Regenmorter

 Crime Victim’s Rights Act (CVRA)1 and Michigan’s general restitution statute.2 The

 issue is whether these statutes authorize courts to order a defendant to pay restitution for

 the reasonable travel expenses that victims incur while securing their stolen property and

 attending restitution hearings. We conclude that the statutes do authorize such payments


 1
     MCL 780.751 et seq.
 2
     MCL 769.1a
because they require courts to order full restitution, i.e., restitution that is complete and

maximal. Therefore, in lieu of granting leave to appeal, we reverse the judgment of the

Court of Appeals on this issue and remand this case to the Cheboygan Circuit Court for

reinstatement of the original restitution order.

            I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Defendant, Chad James Garrison, stole four snowmobiles and two trailers from

vacation homes in Cheboygan County. He pleaded guilty to one count of larceny of

property valued at $1,000 or more, but less than $20,000, in violation of MCL 750.356(1)

and (3)(a), as a second-offense habitual offender. While the case was pending, the three

victims of defendant’s theft traveled back and forth from their primary residences in

order to secure their stolen property and attend a restitution hearing. At the hearing, the

victims testified that they had incurred travel expenses related to these trips in the

cumulative amount of $1,125. The sentencing court included $977 of this amount in its

restitution order over defense counsel’s objection.

        Defendant appealed, and the Court of Appeals reversed the lower court on this

issue. Relying on the reasoning of People v Jones,3 the Court determined that neither the

CVRA nor MCL 769.1a authorizes courts to include victims’ travel expenses in a

restitution award.4 The Court concluded that the sentencing court abused its discretion by

doing so in this case.


3
    People v Jones, 168 Mich App 191; 423 NW2d 614 (1988).
4
 People v Garrison, unpublished opinion per curiam of the Court of Appeals, issued
December 20, 2012 (Docket No. 307102), p 2.



                                              2
         Judge METER dissented from that portion of the majority opinion, arguing instead

that, under MCL 780.766(2), sentencing courts have a statutory duty to make victims

whole for the losses that criminals cause. Although the applicable restitution statutes do

not include victims’ travel expenses in their lists of compensable losses, Judge METER

did not view those lists as exhaustive because of the overarching duty created by MCL

780.766(2).5

         The prosecution sought leave to appeal the Court of Appeals’ decision in this

Court. On May 3, 2013, we ordered oral argument on the prosecution’s application

pursuant to MCR 7.302(H)(1).6

                                 II. STANDARD OF REVIEW

         This case presents a question of statutory interpretation.           We review such

questions de novo.7 We review the sentencing court’s factual findings for clear error.8

                                          III. ANALYSIS

         Our goal in interpreting a statute is to give effect to the intent of the Legislature as

expressed in the statute’s language.9 Absent ambiguity, we assume that the Legislature




5
    Id. at 1-2 (METER, J., dissenting).
6
    People v Garrison, 493 Mich 1015 (2013).
7
    People v Kolanek, 491 Mich 382, 393; 817 NW2d 528 (2012).
8
    People v Osantowski, 481 Mich 103, 111; 748 NW2d 799 (2008).
9
    See People v Morey, 461 Mich 325, 330; 603 NWS2d 250 (1999).



                                                3
intended for the words in the statute to be given their plain meaning, and we enforce the

statute as written.10

         There are two main statutes that govern restitution in Michigan: MCL 780.766

(part of the CVRA)11 and MCL 769.1a (the general restitution statute). Both statutes

begin by defining “victim” as “an individual who suffers direct or threatened physical,

financial, or emotional harm as a result of the commission of a crime.”12 The statutes

then declare that sentencing courts “shall order” a defendant convicted of a crime to

“make full restitution to any victim of the defendant’s course of conduct that gives rise to

the conviction or to the victim’s estate.”13 Several following subsections in the statutes

go on to provide detailed instructions regarding how to calculate restitution for various

types of injuries. Subsection (3) of each statute14 pertains to property loss; Subsection (4)




10
     People v Koonce, 466 Mich 515, 518; 648 NW2d 153 (2002).
11
   The CVRA is divided into three articles. Article 1, MCL 780.751 through MCL
780.775, addresses felony convictions and contains the provision at issue in this case.
Article 2, MCL 780.781 through MCL 780.802, addresses various juvenile offenses, and
Article 3, MCL 780.811 through MCL 780.834, addresses convictions for various
misdemeanors. MCL 780.794(2) and MCL 780.826(2) have language regarding
restitution similar to that in MCL 780.766(2).
12
   MCL 780.766(1) (emphasis added). As used in MCL 780.766, “crime” means a
felony. MCL 780.752(1)(b). See note 11 of this opinion. MCL 769.1a replaces the word
“crime” with the words “felony, misdemeanor, or ordinance violation.” MCL
769.1a(1)(b).
13
     MCL 769.1a(2); MCL 780.766(2).
14
     MCL 769.1a(3); MCL 780.766(3).



                                             4
of each statute15 pertains to a victim’s physical or psychological injury, and Subsection

(5) of each statute16 also pertains to bodily injury, including death.

         We begin our analysis by focusing on the statutes’ requirement that sentencing

courts order “full restitution.”17 The statutes do not define “full restitution,” but the plain

meaning of the word “full” is “complete; entire; maximum[.]”18 Hence, both restitution

statutes impose a duty on sentencing courts to order defendants to pay restitution that is

maximal and complete.

         The CVRA and Article 1, § 24 of Michigan’s Constitution were enacted as part of

a movement intended to balance the rights of crime victims and the rights of criminal

defendants.19 One aim of these laws was “to enable victims to be compensated fairly for

their suffering at the hands of convicted offenders.”20         The Legislature’s statutory

direction to order defendants to pay complete, entire, and maximum restitution

effectuates this goal of fair compensation.

         We acknowledge that in both MCL 780.766(3) and MCL 769.1a(3), the

Legislature gave specific instructions to sentencing courts regarding what must be

15
     MCL 769.1a(4); MCL 780.766(4).
16
   MCL 780.766(5) refers to a bodily injury that results in death or serious impairment of
a body function, while MCL 769.1a(5) refers to only the former.
17
     MCL 769.1a(2); MCL 780.766(2).
18
     Random House Webster’s College Dictionary (2001).
19
   See Van Regenmorter, Crime Victims’ Rights—A Legislative Perspective, 17
Pepperdine L R 59, 77 (1989).
20
     People v Peters, 449 Mich 515, 526; 537 NW2d 160 (1995).



                                              5
included in a restitution order when a crime “results in damage to or loss or destruction of

property of a victim” and that these subsections do not mention victims’ travel expenses.

However, this does not alter our conclusion that sentencing courts are authorized to

include such costs in restitution awards. We read Subsections (3) of MCL 780.766 and

MCL 769.1a as complementary to the broad mandate for complete restitution set out in

their respective prior subsections, not contradictory. Subsections (3) tell courts how to

evaluate specific types of losses when they occur. But nothing in the text of the statutes

indicates that courts may only award restitution for the types of losses described in those

subsections.21   On the contrary, as explained above, the Legislature unambiguously

instructed courts to order restitution that is “full,” which means complete and maximal.

Therefore, we conclude that these subsections do not contain an exhaustive list of all

21
   The dissent disagrees, arguing, “If ‘full restitution’ simply means restitution that is
‘maximal and complete,’ without reference to the adjacent statutory language purporting
to define the term, there would have been no need for the Legislature to further specify
[at the end of Subsection (2) of MCL 780.766] that courts shall order the restitution
required ‘under this section.’ ”

       We find this argument unpersuasive. In full, the sentence that contains the phrase
on which the dissent relies reads as follows: “For an offense that is resolved by
assignment of the defendant to youthful trainee status, by a delayed sentence or deferred
judgment of guilt, or in another way that is not an acquittal or unconditional dismissal,
the court shall order the restitution required under this section.” MCL 780.766(2). This
sentence makes it clear that courts must order “full restitution” even in certain cases in
which the defendant has not been convicted of a crime. It does not state that sentencing
courts may order only the specific restitution described in Subsections (3), (4), and (5).

       Furthermore, the subsection that follows in the statute begins with language that is
permissive, not restrictive. It states that a court shall require a defendant to do “1 or more
of the following, as applicable[.]” MCL 780.766(3); MCL 769.1a(3) (providing that the
court “may require that the defendant do 1 or more of the following, as applicable”). It
does not state that a court may include only those amounts.



                                              6
types of restitution available under Michigan law for victims who suffer property damage

or loss.

        Our conclusion that Subsections (3) to (5) are not exhaustive is also consistent

with the CVRA’s definition of “victim” for purposes of restitution, which includes those

who suffer financial harm as the result of the commission of a crime.22 Not all crime

victims suffer property damage, personal injury, or death. But many of these otherwise

unharmed victims must travel to reclaim property, identify perpetrators, or otherwise

participate in the investigatory process in the aftermath of a crime. These travels impose

a real financial burden on victims in the form of transportation expenses. If we treated

Subsections (3) to (5) as excluding those losses, we would not give effect to the

connection that the Legislature made between the financial harm that a person suffers and

that person’s status as a victim within the provisions of the CVRA.

        The dissent argues that “[i]t would have been pointless for the Legislature to have

gone through this additional effort to provide specific guidance concerning restitutable

costs” if the Legislature had already given sentencing courts broad authority to award

restitution for any actual losses by using the words “full restitution.” We disagree. Even

in view of the broad grant of authority from Subsection (2) of MCL 780.766 and MCL

769.1a, the specific instructions in Subsections (3) and following subsections prevent

courts from overlooking common types of losses. They also promote consistency among

different courts and cases by ensuring that judges use the same criteria when calculating



22
     MCL 780.766(1).



                                             7
the value of these key losses. Hence, our interpretation of the statutes does not make

Subsections (3) and following “pointless.”23

         In reaching this conclusion, we are mindful of MCL 780.766b, which expressly

authorizes courts to order defendants convicted of human-trafficking offenses to pay

restitution for transportation costs incurred by victims.24 The dissent posits that because

the Legislature thought it was necessary to mention transportation costs in the human-

trafficking statute, it must not have thought that the other restitution statutes authorized

courts to order restitution for those expenses.      However, a closer reading of MCL

780.766b shows that this is not so. MCL 780.766b(c)(i) and (ii) authorize courts to order

restitution for lost wages and child-care expenses in human-trafficking cases, but those

same expenses were already authorized under MCL 780.766(4)(c) and (e) for any crime

that causes physical or psychological injury.25 Hence, the Legislature was not expanding

the restitution authority of sentencing courts in MCL 780.766b. Instead, it appears the

Legislature was ensuring that sentencing courts did not overlook types of losses that were

likely to be common in the human-trafficking context.

23
   The dissent takes issue with our conclusion that the statute “means that ‘full restitution’
must be awarded.” This is curious because the CVRA itself declares that the “court shall
order . . . that the defendant make full restitution . . . .” MCL 780.766(2). In holding that
this statute actually means what it says, we give effect to the intent of the Legislature.
24
     MCL 780.766b(c)(iii).
25
   See MCL 780.766(4)(c) (authorizing courts to order the defendant to “[r]eimburse the
victim or the victim’s estate for after-tax income loss suffered by the victim as a result of
the crime”) and MCL 780.766(4)(e) (authorizing courts to order the defendant to “[p]ay
an amount equal to the reasonably determined costs of homemaking and child care
expenses actually incurred and reasonably expected to be incurred as a result of the
crime”).



                                               8
         We are likewise unpersuaded by the dissent’s use of the canon expressio unius est

exclusio alterius, which states that the express mention of one thing implies the exclusion

of other similar things.26 The statute does not entitle the parents of victims or third

parties who help victims to “full restitution,” so it makes sense to read the lists of

possible restitution awards for those parties as exclusive in relation to those parties. By

contrast, the Legislature did provide a broad restitution mandate for victims, declaring

that courts must order defendants to pay them full restitution, i.e., restitution that is

complete and maximal. To read the Legislature’s lists regarding third-party expenses as a

limit on the restitution to which victims are entitled would allow the canon of expressio

unius to overcome the plain meaning of the words in MCL 780.766(2). In other words,

the dissent’s interpretation would mean that third parties could recover restitution for

transportation expenses, but that victims, who are entitled to “full restitution,” could not.

         Although courts must order defendants to pay “full restitution,” their authority to

order restitution is not limitless. The statute authorizes restitution only for damage or

loss that results from a “defendant’s course of conduct that gives rise to the

conviction . . . .”27 This is in keeping with the statute’s definition of “victim” as “an

individual who suffers direct or threatened physical, financial, or emotional harm as a

result of the commission of a crime.”28 Thus, the losses included in a restitution order

must be the result of defendant’s criminal course of conduct.

26
     Bianchi v Auto Club of Mich, 437 Mich 65, 72; 467 NW2d 17 (1991).
27
     MCL 780.766(2).
28
     MCL 780.766(1) (emphasis added).



                                              9
         In this case, the Court of Appeals relied on Jones for the proposition that “neither

MCL 769.1a nor the CVRA, MCL 780.766, authorizes the sentencing court to order a

defendant to pay restitution to reimburse the victim for traveling expenses.”29 The Court

of Appeals erred by relying on Jones because the law has changed since 1988, when

Jones was decided. At that time, a victim’s right to restitution was not yet enshrined in

our state’s Constitution. In addition, the version of MCL 780.766 in effect when Jones

committed his crime stated that a sentencing court “may order . . . that the defendant

make restitution . . . .”30     Likewise, the prior version of MCL 769.1a stated that

sentencing courts “may order . . . a person convicted of any felony or misdemeanor to

make full or partial restitution . . . .”31 Thus, sentencing courts used to have discretion

regarding whether to order restitution at all and, if so, in what amount. Now, both

statutes state that sentencing courts “shall order . . . full restitution.” Hence, since Jones,

the Legislature has decided that ordering restitution is mandatory, not discretionary, and

that a restitution order must reflect the total amount of loss caused by a defendant’s

criminal conduct, not some lesser amount that a sentencing court might feel is

appropriate. The Court of Appeals erred in this case by relying on precedent that did not

account for these important changes in the governing statutes.


29
     Garrison, unpub op at 2.
30
  MCL 780.766(2), as enacted by 1985 PA 87 (emphasis added). “May” was changed to
“shall” by 1993 PA 341.
31
  MCL 769.1a(1), as added by 1985 PA 89 (emphasis added). “May” was changed to
“shall” by 1993 PA 343. The reference to “partial” restitution was deleted by 1996 PA
560.



                                              10
                                     IV. APPLICATION

         In this case, the victims’ immediate need to recover their property, inventory their

losses, and explain their losses in court was a natural consequence of defendant’s

criminal activity.     Hence, their travel expenses were a direct result of defendant’s

criminal course of conduct. The sentencing court’s decision to include these expenses in

its restitution order was in keeping with its statutory duty to order defendant to pay “full

restitution.”

         At the restitution hearing, the three victims testified that defendant’s theft forced

them to travel a combined distance of 2,250 miles to secure their property and attend the

restitution hearing. They multiplied this number by a flat rate of 50 cents a mile, making

their total travel-expenses claim $1,125. The court apparently discredited some portion

of the victims’ testimony, but found the rest believable, and included $977 of the claimed

$1,125 in its restitution order. Defendant does not identify any evidence that shows that

the sentencing court’s factual finding was clearly erroneous.32 Therefore, the Court of

Appeals erred by reversing the sentencing court and remanding this case for a

redetermination of restitution.

                                      V. CONCLUSION

         Consistent with its statutory duty to order “full restitution,” the sentencing court in

this case properly included the victims’ travel expenses in its restitution order.

Accordingly, in lieu of granting leave to appeal, we reverse the judgment of the Court of



32
     People v Armstrong, 490 Mich 281, 289; 806 NW2d 676 (2011).



                                               11
Appeals on this issue and remand this case to the Cheboygan Circuit Court for

reinstatement of the original restitution order.

                                                   David F. Viviano
                                                   Robert P. Young, Jr.
                                                   Michael F. Cavanagh
                                                   Mary Beth Kelly
                                                   Brian K. Zahra




                                              12
                               STATE OF MICHIGAN

                                       SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellant,

v                                                              No. 146626

CHAD JAMES GARRISON,

                Defendant-Appellee.


MARKMAN, J. (dissenting).
          I respectfully dissent from the majority opinion’s decision to reverse the judgment

of the Court of Appeals with respect to the issue before us and hold that a court may

order a defendant to pay restitution for reasonable travel expenses incurred by the victim

of the crime in the course of traveling to recover property or attend a restitution hearing.

I would instead affirm the Court of Appeals’ judgment and hold that crime victims are

not entitled under current law to the reimbursement of those expenses, however much

such restitution might be deemed entirely reasonable had it been authorized by the

Legislature.

                                         ANALYSIS

          Crime victims have a statutory right to restitution, pursuant to both the Crime

Victim’s Rights Act (CVRA), MCL 780.751 et. seq., and the restitution provision of the

Code of Criminal Procedure, MCL 769.1a. In particular, MCL 780.766 of the CVRA

states:
       (2) Except as provided in subsection (8), when sentencing a
defendant convicted of a crime, the court shall order, in addition to or in
lieu of any other penalty authorized by law or in addition to any other
penalty required by law, that the defendant make full restitution to any
victim of the defendant’s course of conduct that gives rise to the conviction
or to the victim’s estate. For an offense that is resolved by assignment of
the defendant to youthful trainee status, by a delayed sentence or deferred
judgment of guilt, or in another way that is not an acquittal or unconditional
dismissal, the court shall order the restitution required under this section.

       (3) If a crime results in damage to or loss or destruction of property
of a victim of the crime or results in the seizure or impoundment of
property of a victim of the crime, the order of restitution shall require that
the defendant do 1 or more of the following, as applicable:

      (a) Return the property to the owner of the property or to a person
designated by the owner.

        (b) If return of the property under subdivision (a) is impossible,
impractical, or inadequate, pay an amount equal to the greater of
subparagraph (i) or (ii), less the value determined as of the date the property
is returned, of that property or any part of the property that is returned:

       (i) The fair market value of the property on the date of the damage,
loss, or destruction. However, if the fair market value of the property
cannot be determined or is impractical to ascertain, then the replacement
value of the property shall be utilized in lieu of the fair market value.

        (ii) The fair market value of the property on the date of sentencing.
However, if the fair market value of the property cannot be determined or is
impractical to ascertain, then the replacement value of the property shall be
utilized in lieu of the fair market value.

       (c) Pay the costs of the seizure or impoundment, or both.

                                    * * *

       (8) . . . The court shall also order restitution for the costs of services
provided to persons or entities that have provided services to the victim as a
result of the crime. Services that are subject to restitution under this
subsection include, but are not limited to, shelter, food, clothing, and
transportation. . . .
                                     * * *


                                       2
             (24) If the victim is a minor, the order of restitution shall require the
       defendant to pay to a parent of the victim an amount that is determined to
       be reasonable for any of the following that are actually incurred or
       reasonably expected to be incurred by the parent as a result of the crime:

                                          * * *
              (c) Mileage.

                                          * * *

              (f) Any other cost incurred in exercising the rights of the victim or a
       parent under this act. [Emphasis added.]

       The pertinent issue for purposes of the instant appeal-- whether a sentencing court

may order a defendant to pay restitution to crime victims for travel expenses incurred

while traveling to recover property or attend a restitution hearing-- may be resolved by a

straightforward exercise in statutory interpretation, and the majority opinion does not

appear to disagree. While the majority opinion cites various provisions of law in support

of its conclusion that the applicable statutes permit such restitution, I believe that other

provisions that compel a contrary conclusion are considerably more persuasive.1

       First, the majority places great emphasis on the Legislature’s use of the phrase

“full restitution” in MCL 780.766(2), concluding that given the dictionary meaning of

“full,” “full restitution” must refer to restitution that is “maximal and complete.” Under

this view, courts may award restitution beyond that explicitly set forth in MCL 780.766 if

necessary to “fully” compensate a victim for the loss that he or she has sustained.

1
  MCL 769.1a of the Code of Criminal Procedure is similar to MCL 780.766 of the
CVRA, but is somewhat less expansive in its coverage and contains fewer mandatory
provisions. Because all relevant provisions contained in MCL 769.1a are also contained
in MCL 780.766, I will primarily focus upon MCL 780.766 for purposes of this opinion.


                                             3
However, if this interpretation were correct, there would have been no need for the

Legislature to have proceeded beyond its reference to “full restitution” in MCL

780.766(2) to articulate in detail the nature of the restitution contemplated by this statute.

In other words, if “full restitution” refers to restitution in the limitless sense that the

majority asserts, then the Legislature could simply have required courts to award “full

restitution” to crime victims and left it at that, rather than setting forth highly detailed

directions in the succeeding provisions of MCL 780.766 as to what forms of costs are

subject to restitution. It would have been pointless for the Legislature to have gone

through this additional effort to provide specific guidance concerning restitutable costs if

the Legislature had simply intended for “full restitution” to mean “full restitution,” as

opposed to “full restitution” as subsequently delineated by the very statute in which the

term appears.2

       Second, while MCL 780.766(2) requires a defendant to make “full restitution” to

any victim of the defendant’s course of conduct, the very same paragraph proceeds to

state that “the court shall order the restitution required under this section.” (Emphasis

added.) If “full restitution” simply means restitution that is “maximal and complete,”

without reference to the adjacent statutory language purporting to define the term, there

would have been no need for the Legislature to further specify that courts shall order the

restitution required “under this section.” That is, the language “under this section” is

2
  The majority’s interpretation of “full restitution,” based solely on the dictionary
definition of “full,” might be more persuasive if no better definition of “full restitution,”
or if no “textual clues” as to its meaning, could be found elsewhere. However, MCL
780.766 does provide such textual clues.


                                              4
limiting language, indicating in traditional statutory terms that a court must examine only

the provisions contained in MCL 780.766 in order to ascertain the amount of restitution

to which a crime victim is entitled-- and indeed what constitutes for purposes of the

statute “full restitution.”3 Had the Legislature intended to give sentencing courts the

unrestricted discretion to award other forms of restitution in addition to those identified in

MCL 780.766, it would more reasonably have stated in MCL 780.766(2) that a court

shall order restitution “including, but not limited to,” the restitution required “under this

section,” just as it used virtually identical language, “include, but are not limited to,”

elsewhere in the very same statute. See MCL 780.766(8). In short, “full restitution”

once again must be understood in the context of the language surrounding the term, as all

statutory language must be read within its particular context. G C Timmis & Co v

Guardian Alarm Co, 468 Mich 416, 421; 662 NW2d 710 (2003) (“Although a phrase or a

statement may mean one thing when read in isolation, it may mean something

substantially different when read in context. ‘In seeking meaning, words and clauses will

not be divorced from those which precede and those which follow.’ ”) (citations omitted).



3
  The majority asserts that MCL 780.766(2) “makes it clear that courts must order ‘full
restitution’ even in certain cases in which the defendant has not been convicted of a
crime. It does not state that sentencing courts may order only the specific restitution
described in Subsections (3), (4), and (5).” I agree that the Legislature has required that
all such defendants must make “full restitution,” not just those who have been convicted
of a crime. Nonetheless, the conclusion drawn by the majority that this language
authorizes travel expenses is incompatible, for all the reasons set forth in this opinion,
with the succeeding sentence in the statute, stating that such defendants must pay “the
restitution required under this section.” MCL 780.766(2) (emphasis added).




                                              5
      Third, the fact that the Legislature separated the statutorily required restitution into

distinct subsections based on the specific type of injury sustained suggests that “full

restitution” is given meaning in part by these applicable subsections. By specifying that

some forms of restitution must be awarded for a crime resulting in property injury in

MCL 780.766(3), while other forms must be awarded for a crime resulting in

psychological or physical injury in MCL 780.766(4) and (5), the Legislature has

indicated that a sentencing court cannot award whatever restitution it believes in its own

discretion is necessary to “fully” compensate a victim, but must instead look to the

relevant subsection to award the particular restitution contained in that provision.4 If

“full restitution” refers simply to restitution that is “complete” or “maximal,” the

Legislature would not have limited the restitution articulated in each subsection to those

victims who sustained the applicable injury; instead, any victim who incurred such injury

would have been entitled to restitution for a loss of the particular type. For example,

MCL 780.766(4)(c) requires a defendant to reimburse a victim for income loss suffered

as a result of a physical or psychological injury. A crime victim who sustains only

property injury might also suffer income loss if he or she misses a day of work as a result

of circumstances attending the aftermath of the crime, but would not be entitled to relief

for that income loss because MCL 780.766(3) does not provide for such restitution. In

short, if “full restitution” means nothing more than fully compensating a victim for his or


4
  Of course, if a crime results in both property injury and physical or psychological
injury, the crime victim would seem to be entitled to the restitution articulated in both
applicable subsections of MCL 780.766.


                                             6
her loss, then the Legislature need not have carved out separate subsections pertaining to

different injuries and then listed specific and distinct forms of restitution in each

subsection.

       Fourth, the applicable law itself clearly instructs sentencing courts as to the

method of calculating restitution when there is “damage to or loss or destruction of

property of a victim” or the “seizure or impoundment of property of a victim,” as in this

case. MCL 780.766(3). MCL 780.766(3) states “the order of restitution shall require

that the defendant do 1 or more of the following [as set forth in Subdivisions (a) through

(c)][.]” These forms of relief include return of the property, payment of an amount equal

to the fair market value of the property, and payment of the costs of the seizure or

impoundment, or both. Given that the Legislature has provided sentencing courts with

specific instructions as to how to calculate the restitution award when a crime resulting in

property injury is at issue, it would seem that “full restitution” for those crimes is best

defined by the applicable subsection. Nowhere do these subsections provide for the

restitution of travel expenses, nor does MCL 780.766 anywhere else provide for the

restitution of travel expenses in addition to the restitution provided for in these

subsections. The Legislature has expressly provided for the restitution of travel expenses

in other provisions of MCL 780.766, but, for whatever reasons, did not do the same in

MCL 780.766(3). Furthermore, if “full restitution” for a property injury was to have a

more extensive meaning than the aggregation of the restitution provided for in MCL

780.766(3), there would have been little need in the first place for a statement of the

measures of compensation provided for in this provision. See Omelenchuk v City of


                                             7
Warren, 466 Mich 524, 528; 647 NW2d 493 (2002) (stating that statutes should not be

construed in a manner that renders any part of them nugatory).

       The majority opinion asserts that Subsections (3)(a) through (c) do not contain an

“exhaustive list of all types of restitution available under Michigan law for victims who

suffer property damage or loss,” but are “complementary to the broad mandate for

complete restitution set out in [the prior subsection],” meaning that travel expenses may

be awarded in addition to the restitution articulated in the subsections. Although in

isolation, this interpretation of Subsections (3)(a) through (c) might not be unreasonable,

given the specificity with which the Legislature has set forth the restitution available for a

property injury in these provisions, one might well expect the Legislature to have also

identified travel expenses had it intended for those expenses to be reimbursable,

particularly considering that most crimes resulting in property injury likely require that

the victim travel somewhere in order to recover the property that was the object of the

crime; the property must typically be recovered from either court or police storage in

order to be returned to its location before the crime. While travel expenses concededly

are slightly more indirect, and less inextricable, from a property crime than the expenses

set forth in Subsections (3)(a) through (c), the Legislature nonetheless would seemingly

have included those expenses in MCL 780.766(3), given its apparent intention to

enumerate victims’ expenses that are routinely characteristic of a property crime. In

short, the specificity of Subsections (3)(a) through (c), and the absence of a provision




                                              8
authorizing restitution of travel expenses, is at least one more relevant textual clue that

travel expenses were not meant to be recoverable.5

       Fifth, the law itself expressly provides for the restitution of travel expenses in two

specific situations. MCL 780.766(8) permits courts to award restitution to a third party

who has provided transportation services to a crime victim as a result of a crime, and

MCL 780.766(24)(c) permits courts to award a parent restitution of mileage expenses

incurred as a result of a crime in which his or her minor child was a victim. The

Legislature’s authorization of travel expenses in these very specific situations further

implies that such restitution is available only under those circumstances, and is not

5
  The majority asserts that its “conclusion that Subsections (3) to (5) are not exhaustive is
also consistent with the CVRA’s definition of ‘victim’ for purposes of restitution, which
includes those who suffer financial harm as the result of the commission of a crime”
because “[n]ot all crime victims suffer property damage, personal injury, or death,” but
many otherwise unharmed victims incur financial harm while traveling to “reclaim
property, identify perpetrators, or otherwise participate in the investigatory process in the
aftermath of a crime.” According to the majority, if Subsections (3) to (5) excluded those
losses, “we would not give effect to the connection that the Legislature made between the
financial harm that a person suffers and that person’s status as a victim within the
provisions of the CVRA.” However, while MCL 780.766(1) does state that a person who
sustains financial harm is a “victim” for purposes of the CVRA, it does not follow that
such “victims” are entitled to restitution for whatever financial harm that they have
incurred. Rather, MCL 780.766(1) identifies which individuals constitute “victims,” and
later subsections identify the restitution that is available to those “victims.” Interpreting
MCL 780.766(1) otherwise would seemingly entitle a victim to restitution for any
financial harm incurred, whatever its nature. This could not have been the Legislature’s
intent, particularly considering that certain types of “financial loss,” such as wage loss,
are explicitly included in MCL 780.766(4), but omitted from MCL 780.766(3). Further,
because those who suffer a property injury may incur financial harm without an
accompanying “physical or emotional harm,” the reference in MCL 780.766(1) to
“financial harm” serves the purpose of ensuring that these individuals are nonetheless
considered “victims” and entitled to restitution under the CVRA. Thus, our interpretation
of Subsections (3) to (5) does indeed “give effect” to the Legislature’s conclusion that a
“victim” for purposes of the CVRA includes one who has suffered “financial harm.”


                                             9
available under other circumstances or to other persons. In other words, pursuant to the

maxim expressio unius est exclusio alterius, the express mention of restitution of travel

expenses for certain individuals implies the exclusion of restitution of travel expenses for

other individuals. Bradley v Saranac Community Sch Bd of Ed, 455 Mich 285, 298; 565

NW2d 650 (1997) (“[T]he express mention in a statute of one thing implies the exclusion

of other similar things.”). The Legislature has demonstrated that it clearly knows how to

provide for the restitution of travel expenses, but has simply chosen not to do so with

regard to the victims themselves, again for reasons that are not altogether clear.6

However, the lack of a clear rationale or the uncertain wisdom of the outcome cannot

require the importation of words into the statute that are not there.7

       Sixth, while MCL 780.766 articulates the restitution available to victims of the

majority of crimes, MCL 780.766b, added by 2010 PA 364 and effective April 1, 2011,

expressly provides more extensive restitution to victims of a narrower group of crimes,

human trafficking, described in Chapter LXVIIA of the Michigan Penal Code:

6
  Additionally, MCL 780.766(24)(f) permits a parent to recover “[a]ny other cost incurred
in exercising the rights of the victim or a parent under this act.” This reference to “any
other cost” seemingly permits restitution of expenses that are not explicitly provided for
in MCL 780.766. While MCL 780.766(24)(f) pertains to the restitution available to a
parent, not a victim, the Legislature could also have employed this same language
elsewhere in MCL 780.766 to permit a victim to recover “any other cost incurred” in
exercising his or her rights, but it did not do so.
7
  Perhaps the Legislature did not wish to require sentencing courts to ascertain the
amount of restitution for what will typically constitute a minor expense, but desired
nonetheless to encourage third parties to assist victims even at the cost of having to
ascertain those amounts. Regardless, even though this Court might have done things
differently, the Legislature did not act beyond its authority in providing restitution to
certain third parties, but not to other persons.


                                             10
              When sentencing a defendant convicted of an offense described in
       chapter LXVIIA of the Michigan Penal Code, 1931 PA 328, MCL
       750.462a to 750.462i, the court shall order restitution for the full amount of
       the loss suffered by the victim. In addition to restitution ordered under
       [MCL 780.766], the court may order the defendant to pay all of the
       following:

               (a) Lost income, calculated by whichever of the following methods
       [listed in Subdivision (a)(i) through (iii)] results in the largest amount . . . .

             (b) The cost of transportation, temporary housing, and child care
       expenses incurred by the victim because of the offense.

              (c) Attorney fees and other costs and expenses incurred by the victim
       because of the offense, including, but not limited to, costs and expenses
       relating to assisting the investigation of the offense and for attendance at
       related court proceedings as follows:

              (i) Wages lost.

              (ii) Child care.

              (iii) Transportation.

              (iv) Parking.

              (d) Any other loss suffered by the victim as a proximate result of the
       offense. [Emphasis added.]
       Thus, MCL 780.766b specifically states that for victims of a highly limited and

specifically delineated group of crimes, the court may order “[i]n addition to restitution

ordered under [MCL 780.766]” the “cost of transportation . . . incurred by the victim

because of the offense,” MCL 780.766b(b), as well as the “costs and expenses relating to

assisting the investigation of the offense and for attendance at related court proceedings,”

including those incurred for both “transportation” and “parking,” MCL 780.766b(c)(iii)

and (iv). Two statutes that relate to the same subject or share a common purpose are

considered in pari materia, or sufficiently related to one another that they should be read


                                              11
together as a single proposition of law, even if they were enacted at different times.

People v Webb, 458 Mich 265, 274; 580 NW2d 884 (1998). The goal of this interpretive

rule is to give effect to the legislative purpose of harmonious and complementary statutes,

and when such statutes lend themselves to a single construction that avoids conflict or

tension, that construction should control. Id. MCL 780.766 and MCL 780.766b are both

contained in the CVRA, and both clearly pertain to the same subject-- victim restitution--

and should therefore be read together in a manner that avoids conflict or tension.

Accordingly, the Legislature’s express inclusion of certain travel expenses in MCL

780.766b strongly intimates, and constitutes a powerful textual clue, that the omission of

those expenses from MCL 780.766 was significant and purposeful. This Court simply

“cannot assume that the Legislature inadvertently omitted from one statute the language

that it placed in another statute, and then, on the basis of that assumption, apply what is

not there.” Farrington v Total Petroleum, Inc, 442 Mich 201, 210; 501 NW2d 76 (1993).

This is particularly clear given the Legislature’s use of the language “[i]n addition to

restitution ordered under [MCL 780.766]” in enacting MCL 780.766b. If the very travel

expenses that the victim seeks must be provided for “in addition to” the restitution

ordered under MCL 780.766, then the only reasonable and logical conclusion is that such

restitution is not encompassed within MCL 780.766.8 Moreover, MCL 780.766b(d)

8
  The majority contends that because “MCL 780.766b(c)(i) and (ii) authorize courts to
order restitution for lost wages and child-care expenses in human-trafficking cases, [and
because] those same expenses were already authorized under MCL 780.766(4)(c) and (e)
for any crime that causes physical or psychological injury,” the Legislature was not
“expanding the restitution authority of sentencing courts in MCL 780.766b,” but was
only “ensuring that sentencing courts did not overlook types of losses that were likely to
be common in the human-trafficking context.” In providing for the restitution of


                                            12
permits restitution for “[a]ny other loss suffered by the victim as a proximate result of the

offense.” MCL 780.766 again does not contain a similar provision, further intimating

that the Legislature has purposefully provided more extensive restitution (again for

whatever reason) to a particular group of victims and that such restitution is not similarly

available under the general restitution provision, MCL 780.766. This notwithstanding

that all losses suffered by a victim “as a proximate result of the offense” could with no

difficulty at all be viewed as fitting within the meaning of “full restitution,” a term

viewed as dispositive of this case by the majority.

       These statutory provisions, or “textual clues,” reasonably compel the conclusion

that sentencing courts may not award restitution to crime victims for travel expenses

because there is simply no apparent statutory authority allowing the result reached by the

majority. It is not within this Court’s authority-- the exercising of the “judicial power”--

to contravene this determination.        The majority places great emphasis on the

Legislature’s use of the phrase “full restitution,” but at the same time recognizes that

“[a]ttorney fees and other costs and expenses incurred by the victim because of the
offense,” MCL 780.766b(c), the majority argues, encompasses restitution also provided
for in MCL 780.766(4)(c) and (e). However, MCL 780.766b(c) then proceeds to
authorize restitution for lost wages and child-care expenses specifically related to
“assisting the investigation of the offense” or the “attendance at related court
proceedings,” expenses that are not provided for in MCL 780.766(4)(c) and (e). By
authorizing restitution for the latter expenses, MCL 780.766b(c) does “expand[] the
restitution authority,” and it is understandable that the Legislature would again refer to
restitution of wage loss and child-care expenses to avoid the implication that these are no
longer covered under that provision. Further, even assuming that there is some overlap
between the wage loss and child-care expenses set forth in MCL 780.766(4) and MCL
780.766b(c), the same cannot be said for travel expenses, as such expenses are nowhere
provided for in MCL 780.766. By providing restitution additional to that provided for in
the general statute, the more specific statute does not merely reiterate types of restitution
in order that these not be “overlooked,” but expands the realm of restitution.


                                             13
there are limits on the types of losses that may be included in a restitution order because

“the losses included in a restitution order must be the result of defendant’s criminal

course of conduct.9 While such a standard might be desirable, albeit potentially difficult

of application in individual cases, this is simply not the test that the Legislature has

adopted.10 Rather, it has chosen to take the legislative course of defining with greater

specificity what is encompassed by the general concept of “full restitution.”11

       Finally, the majority notes the fact that a crime victim’s right to restitution is now

guaranteed by Article 1, § 24 of Michigan’s Constitution, whereas it was discretionary in

9
  The majority’s interpretation of “full restitution” presumably encompasses not only
travel expenses, but also any other expenses that could be understood to comprise “full
restitution” as long as the relevant losses are “the result of defendant’s criminal course of
conduct.”
10
  For example, if a victim suffers income loss due to the absence of the property that was
the subject of the crime, is that income loss reimbursable as the “result” of the criminal
course of conduct? If a victim feels compelled to purchase a new security system after
experiencing a break-in, is that purchase reimbursable as the “result” of the criminal
course of conduct?
11
   Had the Legislature desired to simply provide restitution for the losses that are “the
result of defendant’s criminal course of conduct,” it likely would have done so in the
context of nonproperty crimes, as it is undoubtedly a more difficult task to ascertain the
amount of restitution needed to reimburse a victim for a physical or psychological injury
than it is to ascertain the amount of restitution needed to reimburse a victim for the loss
of his or her property. However, even for these nonproperty crimes, the Legislature
explicitly provided standards in MCL 780.766(4) by which courts are to calculate the
applicable restitution award. See MCL 780.766(4)(a) (stating that if a crime results in
physical or psychological injury to a victim, the defendant shall “[p]ay an amount equal
to the reasonably determined cost of medical and related professional services and
devices actually incurred and reasonably expected to be incurred relating to physical and
psychological care”). Had the Legislature genuinely intended for “full restitution” to
refer only to restitution that “fully” compensates a victim for his or her losses, it
seemingly would not have made an effort to articulate the restitution available for
especially difficult-to-value nonproperty crimes.


                                             14
nature before this amendment in 1988. However, the gravamen of the instant appeal has

nothing to do with the mandatory character of restitution, but addresses only what

comprises the restitution that may properly be awarded to crime victims and others in a

mandatory restitution order. Article 1, § 24 qualifies victims’ constitutional right to

restitution with the phrase “[t]he Legislature may provide by law for the enforcement of

this section.” Const 1963, art 1, § 24(2). In light of this authorization, and in light of the

fact that the Legislature has “accepted” the Constitution’s invitation to enact such a law,

it is evident that the precise scope of the right to restitution in this case is to be found in

the work product of the Legislature.

       The “textual clues” provided by the CVRA compellingly indicate that a court may

not order a defendant to pay restitution for the travel expenses that a crime victim incurs

in the course of traveling to recover property or attend a restitution hearing.

                                       CONCLUSION

       In summary, the relevant parts of the restitution statute, MCL 780.766, state as

follows:
              (2) Except as provided in subsection (8), when sentencing a
       defendant convicted of a crime, the court shall order, in addition to or in
       lieu of any other penalty authorized by law or in addition to any other
       penalty required by law, that the defendant make full restitution to any
       victim of the defendant’s course of conduct that gives rise to the conviction
       or to the victim’s estate. For an offense that is resolved by assignment of
       the defendant to youthful trainee status, by a delayed sentence or deferred
       judgment of guilt, or in another way that is not an acquittal or unconditional
       dismissal, the court shall order the restitution required under this section.

              (3) If a crime results in damage to or loss or destruction of property
       of a victim of the crime or results in the seizure or impoundment of
       property of a victim of the crime, the order of restitution shall require that
       the defendant do 1 or more of the following, as applicable:


                                              15
      (a) Return the property to the owner of the property or to a person
designated by the owner.

       (b) If return of the property under subdivision (a) is impossible,
impractical, or inadequate, pay an amount equal to the greater of
subparagraph (i) or (ii), less the value, determined as of the date the
property is returned, of that property or any part of the property that is
returned:

       (i) The fair market value of the property on the date of the damage,
loss, or destruction. However, if the fair market value of the property
cannot be determined or is impractical to ascertain, then the replacement
value of the property shall be utilized in lieu of the fair market value.

        (ii) The fair market value of the property on the date of sentencing.
However, if the fair market value of the property cannot be determined or is
impractical to ascertain, then the replacement value of the property shall be
utilized in lieu of the fair market value.

       (c) Pay the costs of the seizure or impoundment, or both.

       (4) If a crime results in physical or psychological injury to a victim,
the order of restitution shall require that the defendant do 1 or more of the
following, as applicable:

      (a) Pay an amount equal to the reasonably determined cost of
medical and related professional services and devices actually incurred and
reasonably expected to be incurred relating to physical and psychological
care.

      (b) Pay an amount equal to the reasonably determined cost of
physical and occupational therapy and rehabilitation actually incurred and
reasonably expected to be incurred.

       (c) Reimburse the victim or the victim’s estate for after-tax income
loss suffered by the victim as a result of the crime.

       (d) Pay an amount equal to the reasonably determined cost of
psychological and medical treatment for members of the victim's family
actually incurred and reasonably expected to be incurred as a result of the
crime.



                                     16
        (e) Pay an amount equal to the reasonably determined costs of
homemaking and child care expenses actually incurred and reasonably
expected to be incurred as a result of the crime or, if homemaking or child
care is provided without compensation by a relative, friend, or any other
person, an amount equal to the costs that would reasonably be incurred as a
result of the crime for that homemaking and child care, based on the rates in
the area for comparable services.

       (f) Pay an amount equal to the cost of actual funeral and related
services.

       (g) If the deceased victim could be claimed as a dependent by his or
her parent or guardian on the parent’s or guardian’s federal, state, or local
income tax returns, pay an amount equal to the loss of the tax deduction or
tax credit. The amount of reimbursement shall be estimated for each year
the victim could reasonably be claimed as a dependent.

       (h) Pay an amount equal to income actually lost by the spouse,
parent, sibling, child, or grandparent of the victim because the family
member left his or her employment, temporarily or permanently, to care for
the victim because of the injury.

       (5) If a crime resulting in bodily injury also results in the death of a
victim or serious impairment of a body function of a victim, the court may
order up to 3 times the amount of restitution otherwise allowed under this
section. As used in this subsection, “serious impairment of a body function
of a victim” includes, but is not limited to, 1 or more of the following:

       (a) Loss of a limb or use of a limb.

       (b) Loss of a hand or foot or use of a hand or foot.

       (c) Loss of an eye or use of an eye or ear.

       (d) Loss or substantial impairment of a bodily function.

       (e) Serious visible disfigurement.

       (f) A comatose state that lasts for more than 3 days.

       (g) Measurable brain damage or mental impairment.

       (h) A skull fracture or other serious bone fracture.


                                      17
             (i) Subdural hemorrhage or subdural hematoma.

             (j) Loss of a body organ.

                                         * * *

              (8) The court shall order restitution to the crime victim services
      commission or to any individuals, partnerships, corporations, associations,
      governmental entities, or other legal entities that have compensated the
      victim or the victim’s estate for a loss incurred by the victim to the extent
      of the compensation paid for that loss. The court shall also order restitution
      for the costs of services provided to persons or entities that have provided
      services to the victim as a result of the crime. Services that are subject to
      restitution under this subsection include, but are not limited to, shelter,
      food, clothing, and transportation. . . .

                                         * * *

            (24) If the victim is a minor, the order of restitution shall require the
      defendant to pay to a parent of the victim an amount that is determined to
      be reasonable for any of the following that are actually incurred or
      reasonably expected to be incurred by the parent as a result of the crime:

             (a) Homemaking and child care expenses.

             (b) Income loss not ordered to be paid under subsection (4)(h).

             (c) Mileage.

             (d) Lodging or housing.

             (e) Meals.

             (f) Any other cost incurred in exercising the rights of the victim or a
      parent under this act. [Emphasis added.]

      The majority opinion concludes that-- all legislative detail, nuance and precision

of language, and specific recitations of coverage and noncoverage notwithstanding-- this

statute simply means that “full restitution” must be awarded.        Why in light of this



                                            18
conclusion the Legislature proceeded to waste its breath on an additional 1006 relevant

words in this statute, I do not know. Although the majority opinion may set forth a

worthy public policy, it is not one, I am quite certain, actually enacted by our Legislature.

Accordingly, I would affirm the judgment of the Court of Appeals.


                                                         Stephen J. Markman
                                                         Bridget M. McCormack




                                             19